ACCEPTED
                                                                                           03-14-00740-CR
                                                                                                   5618579
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     6/10/2015 12:06:02 PM
                                                                                         JEFFREY D. KYLE
                                 NO. 03-14-00740-CR                                                 CLERK


                                         IN THE
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                                 COURT OF APPEALS                      AUSTIN, TEXAS
                                                                  6/10/2015 12:06:02 PM
                          THIRD DISTRICT OF TEXAS                     JEFFREY D. KYLE
                                                                           Clerk

                                  AUSTIN, TEXAS

ARMANDO OCHOA                              §                           APPELLANT

VS.                                        §

THE STATE OF TEXAS                         §                              APPELLEE

            APPEAL FROM THE 299TH JUDICIAL DISTRICT COURT

                           TRAVIS COUNTY, TEXAS

                          CAUSE NO. D1-DC-14-202835

            STATE'S FIRST MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for filing

the State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

      (a)    Following his conviction for Assault Family Violence, the appellant filed

his notice of appeal in the above cause on November 7, 2014. Appellant’s counsel

filed a brief on May 12, 2015.


                                           1
      (c)      The State’s brief is currently due on June 11, 2015.

      (c)      This request is that the deadline for filing the State’s brief be extended by

30 days.

      (d)      The number of previous extensions of time granted for submission of the

State’s brief is: none.

      (e)      The State relies upon the following facts to reasonably explain the need

for an extension of the deadline:

      1. The attorney assigned to this case is a part-time attorney and has not had

            sufficient time to prepare an adequate responsive brief.

      2. During the period since the appellant’s brief was filed, the undersigned

            attorney has completed and filed an original brief in another pending

            appellate case, (i.e., Joe Derek Carr v. State of Texas, No. 03-14-00234-CR

            and 03-14-00235-CR). The undersigned attorney is also responsible for

            preparing the State’s brief in another pending appellate case (i.e. In the

            Matter of A.C., No. 03-14-00804-CV).

      3. This request is not made for the purpose of delay, but to ensure that the

            Court has a proper State’s brief to aid in the just disposition of the above

            cause.




                                             2
      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State’s brief be extended to July 13, 2015.

                                              Respectfully submitted,

                                              ROSEMARY LEHMBERG
                                              District Attorney
                                              Travis County, Texas

                                              /s/ Rosa Theofanis
                                              Rosa Theofanis
                                              Assistant District Attorney
                                              State Bar No. 24037591
                                              P.O. Box 1748
                                              Austin, Texas 78767
                                              (512) 854-9400
                                              Fax No. 854-4810
                                              Rosa.Theofanis@traviscountytx.gov
                                              AppellateTCDA@traviscountytx.gov




                                          3
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

275 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is

printed in a conventional, 14-point typeface.


                                                /s/ Rosa Theofanis
                                                Rosa Theofanis
                                                Assistant District Attorney


                          CERTIFICATE OF SERVICE

      I hereby certify that, on the 10th day of June, 2015, a true and correct copy of

this motion was served, by U.S. mail, electronic mail, facsimile, or electronically

through the electronic filing manager, to the Appellant’s attorney, Alexander L.

Calhoun, Attorney at Law, 4301 W. William Cannon Drive, Suite B-150, #260,

Austin, Texas 78749, [alcalhoun@earthlink.net].

                                                /s/ Rosa Theofanis
                                                Rosa Theofanis
                                                Assistant District Attorney




                                          4